Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected
Notice of Allowability 
  	 Claims 76, 79, 81-82, 89-96 submitted on 2/26/2021 are pending for examination.  Claims 90-95 are withdrawn.
On 5/3/21 Joseph Romagna no agreed to amend claims 76, 79, 81, 82, 89, 96 and cancel claims 90-95 to place the application on condition of allowance.
Claims 76, 79, 81-82, 89 and 96 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Joseph Romagna no on 5/3/21.

EXAMINER’S AMENDMENT
Cancel claims 90-95.
Rewrite claims 76, 79, 81 and 96:
76.     A method for production of N-Acetyl-D-Glucosamine and/or D-Glucosamine by microbial fermentation, including:


b)    Collection of N-Acetyl-D-Glucosamine produced from the cultivation step a).

79.     The method based on Claim 76, wherein the nucleic acid sequence encoding the said vitreoscilla hemoglobin (Vhb) of the amino acid sequence of SEQ ID NO: 61 is SEQ ID NO: 64.
81.	The method based on claim 76,  wherein the microorganism is transformed  with the modified recombinant nucleic acid molecule encoding  the modified vitreoscilla hemoglobin (Vhb) using a natural endogenous promoter, or a promoter with a higher expression level than that of the natural endogenous promoter.


96.    The method based on claim 81, the promoter which shows the higher expression level than the natural endogenous promoter is selected from HCE promoter, gap promoter, trc promoter, and T7 promoter.

Claim 82, line 1, replace-Method- with -The method-.   
Claim 89, line 1, replace-Method- with- The method-.   


The following is an examiner’s statement of reasons for allowance:
Applicants have developed a new method for production of N-Acetyl-D-Glucosamine and/or D-Glucosamine by microbial fermentation, including:    Cultivation of a microorganism in the fermentation medium, where the said microorganism is transformed  with a modified recombinant nucleic acid molecule encoding  modified vitreoscilla hemoglobin (Vhb); wherein the modified nucleotide sequence encoding the said modified vitreoscilla hemoglobin (Vhb) contains a genetic modification to increases the activities of the vitreoscilla hemoglobin (Vhb) of the amino acid sequence of SEQ ID NO: 61; where the said modified vitreoscilla hemoglobin (Vhb) contain substitutions at the following sites of the amino acid sequence SEQ ID No: 61: methionine at site 45 is substituted by leucine, cysteine at site 86 is substituted by glycine, and tyrosine at site 95 is substituted by serine. Prior art does not anticipate or suggest the method for production of N-Acetyl-D-Glucosamine and/or D-Glucosamine by microbial fermentation, including: Cultivation of a microorganism in the fermentation medium, where the said microorganism is transformed  with a modified recombinant nucleic acid molecule encoding  modified vitreoscilla hemoglobin (Vhb); wherein the modified nucleotide sequence encoding the said modified vitreoscilla hemoglobin (Vhb) contains a genetic modification to increases the activities of the vitreoscilla hemoglobin (Vhb) of 
Thus claims 76, 79, 81-82, 89 and 96 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 


/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652